CATTANI, Judge, Concurring in Part, Dissenting in Part.
¶41 I agree that the superior court had authority to issue a summons that also served as a subpoena for producing documents. I respectfully disagree, however, with the majority’s conclusion that the superior court properly ordered disclosure of records — including group therapy documents— without first determining whether PCS’s client records are privileged or confidential under Arizona law. See AR.S. § 12-2292(A) (“Unless otherwise provided by law, all medical records ... and the information contained in medical records ... are privileged and confidential.”). In my view, communications that take place in Arizona are subject to Arizona law, and Arizona courts should apply that law before ordering the release of privileged or confidential documents sought for use in a prosecution in another jurisdiction.
¶42 The Uniform Act to Secure the AG tendance of Witnesses From Without a State in Criminal Proceedings, as codified in Arizona in AR.S. §§ 13-4091 to -4096, does not by its terms require disclosure of privileged or confidential communications without first determining whether the law of the jurisdiction in which the communications occurred precludes disclosure. As noted in the majority opinion, other states have in fact chosen to undertake such an analysis before ordering disclosure under the Uniform Act, and there has been no suggestion that this approach violates any provision of the Act.
¶ 43 Implicitly acknowledging that the Act does not preclude the requested privilege/confidentiality review, the majority bases its ruling on an interpretation of the Ari*95zona Supreme Court’s decision in Tracy v. Superior Court, 168 Ariz. 23, 810 P.2d 1030 (1991), which the majority concludes has provided a “clear directive” mandating that the question of whether Johnson’s treatment records are confidential or protected under the psychologisi>client privilege is an issue to be resolved in the Wisconsin courts. But Tracy involved only a request under the Act that witnesses be ordered to testify in a foreign jurisdiction notwithstanding their stated intent to assert privileges against self-incrimination or relating to the attorney-client or accountani>client relationship were they to be called to testify in the foreign jurisdiction. Id. at 26-27, 810 P.2d at 1033-34. Tracy did not involve a request for production of records, and it did not address whether records of communications that took place in one jurisdiction should be reviewed for privilege or other confidentiality concerns under the laws of that jurisdiction before being sent to another jurisdiction. See id.
¶ 44 In Tracy, the Navajo Nation prosecuted its former Chairman and his son for an alleged conspiracy with several non-Indian businessmen to buy land and then sell it to the Navajo Nation at a profit. Id. at 26, 810 P.2d at 1033. Prior to filing a complaint, a special prosecutor recommended that the Navajo Tribal Council enact the Uniform Act, which the Council did. Id. A tribal court thereafter issued certificates under the Act seeking to compel the attendance of Tracy and other Maricopa County residents to testify at trial. Id. Tracy was a principal in Tracy Oil & Gas Co., which had optioned a ranch in Northern Arizona for $26,250,000, then sold the ranch several months later to the Navajo Nation for $33,400,000. Id.
¶45 After a Maricopa County Superior Court judge signed orders compelling Tracy and the others to appear in tribal court, they sought special action relief. Id. at 26-27, 810 P.2d at 1033-34. After this court declined to accept jurisdiction, the Arizona Supreme Court granted review to address, among other issues, whether the Navajo Nation is a state or territory within the meaning of the Uniform Act, and whether Tracy and the other petitioners would face hardship under A.R.S. § 13-4092(B) because “they [intended to] claim privileges that will not be recognized by the Navajo District Court and hence will risk being jailed unless they ‘waive those rights.’ ” Id. at 27,810 P.2d at 1034.
¶ 46 The Arizona Supreme Court concluded after extensive analysis that the Navajo Nation is a qualifying “territory” under the Uniform Act. Id. at 27-39, 810 P.2d at 1034-46. The court also addressed Tracy’s claim that he would sacrifice his Fifth Amendment privilege against self-incrimination if haled into tribal court because that constitutional provision does not bind Indian tribes. Our supreme court reasoned that “[a] witness cannot circumvent the Uniform Act by claiming his intent to assert the privilege [against self-incrimination] before the questions are actually posed in the proceeding to which the privilege will pertain.” Id. at 27, 810 P.2d at 1034. The court further stated its belief that “when testifying in tribal court, Tracy will enjoy a federally imposed privilege against self-incrimination that is substantially coextensive with the fifth amendment privilege.” Id. at 41, 810 P.2d at 1048.
¶ 47 Finally, the court addressed the other petitioners’ assertion that they (lawyers and accountants to the parties involved in the land transaction) should not be required to testify because “the Navajo District Court might not recognize the Arizona statutory privileges for attorney-client and accountant-client relationships.” Id. at 43 & n. 20, 810 P.2d at 1050 & n. 20. Citing a Maryland case, In re Cal. Grand Jury Investigation, 57 Md. App. 804, 471 A.2d 1141, 1145 (1984), the court stated that, “[q]uite simply, the professional privileges are a matter for the requesting jurisdiction to rule on and are not appropriately addressed to the state court issuing the subpoena.” Tracy, 168 Ariz. at 43, 810 P.2d at 1050. The court further noted that professional privileges “are not based on any constitutional mandate, [and] the laws of each jurisdiction may appropriately vary,” and concluded that “[w]e do not believe that petitioners face any undue hardship by having the Navajo District Court rule on the merits of their privilege arguments at the time the testimony is sought.” Id. at 43-44, *96810 P.2d at 1050-51.3
¶48 The majority urges that the above-quoted language from Tracy regarding professional privileges encompasses the issues raised in this ease. But that discussion only addresses in-eourt testimony, and not the production of documents. See id. at 26-27, 810 P.2d at 1033-34. That distinction is important because, if a witness is ordered to appear in court, the witness retains the right and ability to disclose or decline to disclose information, and can choose to invoke a privilege and remain silent, albeit at the risk of being found in contempt. In contrast, if a court orders that documents be disclosed, once the documents are released, the information cannot be recalled, and the holder of a privilege does not have the option of “remaining silent.” That distinction is particularly important in this case, where privileged and confidential communications include information from third parties who participated in group therapy sessions with Johnson, and whose confidential communications run the risk of disclosure without any opportunity to assert a right to “remain silent.”
¶ 49 Furthermore, Tracy’s holding did not specifically address whether communications that occurred in Arizona are subject to disclosure if the “foreign” jurisdiction’s privilege and confidentiality laws differ from Arizona’s. Although Tracy noted broadly that the “laws [relating to professional privileges] of each jurisdiction may appropriately vary,” id. at 43, 810 P.2d at 1050, it is not clear whether the communications or activities at issue in that case took place in Arizona (outside of tribal land), and the opinion in fact can be read to suggest that Tracy’s conduct took place on the Navajo reservation. See id. at 26, 810 P.2d at 1033 (“The Navajo District Court does not have jurisdiction to prosecute non-members of the Navajo tribe, even for crimes committed in Indian Country, so Tracy is not the subject of any pending or prospective tribal prosecution.” (emphasis added)). Assuming Tracy’s conduct took place on the reservation, the Arizona Supreme Court’s broad statement regarding professional privileges suggests only that Arizona citizens are not entitled to the protections of Arizona law for activity that occurred on tribal land.
¶ 50 Unlike Tracy, in the instant case, there is no question that the communications at issue took place in Arizona and not in the requesting state (Wisconsin). Accordingly, we are faced with issues not specifically addressed in Tracy: does the law of the state in which the communications took place govern whether the communications are privileged or confidential, and if so, which state should determine how to apply that law?
¶ 51 As to the issue of which state’s law governs whether the communications are privileged or confidential, the Maryland ease on which the Arizona Supreme Court relied in Tracy in its discussion of professional privileges is instructive and compels the conclusion that the site of the communication is dispositive. See id. at 43, 810 P.2d at 1050. In In re California Grand Jury Investigation, a Maryland court responded to a request from a California court seeking a subpoena to require a Maryland importer to testify in a California proceeding. 471 A2d at 1142-43. The Maryland court issued the subpoena after rejecting the reporter’s assertion that the Maryland Press Shield Law should be applied to protect from disclosure the reporter’s discussions with an informant. Id. at 1145. But the Maryland court rejected the reporter’s assertion not because the court was willing to defer interpretation of Maryland law to the California court, but rather because the communications at issue took place in California and not in Maryland. Id. (holding that the reporter “will have to look to California law for protection, because whatever occurred between [the reporter] and [his source] took place in California, not Maryland”). Applying that same logic here dictates that the law of the jurisdiction in which the communications took place deter*97mines whether the communication is privileged and/or confidential.
¶ 52 Because the law of the jurisdiction where the communications took place governs, courts from that jurisdiction are best situated to address whether the communications are privileged and/or confidential under the law of that jurisdiction. In fact, to leave the analysis to another jurisdiction could lead to inconsistent interpretations and applications of the law of the jurisdiction where the communications took place.
¶ 53 Here, Arizona courts are the appropriate forum in which to apply and interpret Arizona law governing psychotherapist-patient privilege and confidentiality. Accordingly, the superior court should have reviewed the documents sought by subpoena to determine whether they include privileged and/or confidential information, and if so, whether the documents should be redacted before being sent to the requesting jurisdiction.
¶ 54 Although my colleagues acknowledge a “weighty” interest in enforcing Arizona’s psychologist-client privilege statute, they nevertheless assert that the Arizona Legislature and appellate courts have determined that the need to protect the victims of crime — particularly minor victims of physical or sexual abuse — weighs even more heavily. But to the extent legislative pronouncements regarding privilege and confidentiality issues are seen to conflict with legislative pronouncements under the Uniform Act, the more specific privilege and confidentiality provisions control, rather than the general provisions of the Act. See Lange v. Lotzer, 151 Ariz. 260, 261, 727 P.2d 38, 39 (App.1986). Moreover, the majority’s position reads too much into the Legislature’s adoption of the Uniform Act, since the Act itself does not require a state to ignore its privilege/confidentiality concerns. And the Act obviously does not change the degree to which victims of crime are protected in eases involving crimes committed in Arizona. The majority points to nothing in the Act or its legislative history that would suggest that the Legislature intended greater protections for victims of crimes committed in other states than for victims of crimes committed in Arizona.
¶ 55 Requiring the superior court to undertake a privilege/confidentiality review before sending documents to another state would simply ensure that Arizona-specific provisions (as adopted by the Legislature or by Arizona courts) relating to privilege and confidentiality are applied to communications that take place in Arizona. In contrast, the majority’s position abrogates the responsibility to interpret Arizona legislative and judicial pronouncements regarding privilege and confidentiality to courts of another state, which may or may not apply Arizona law, and even if the foreign state chooses to apply Arizona law, the foreign state may or may not interpret it in the same way that Arizona courts would interpret it.
¶ 56 The Wisconsin trial judge who will review the records after they are sent from Arizona has indicated that “the information requested from Arizona, if relevant and compliant with Wisconsin evidentiary rules, is admissible at the trial in this matter.” That statement does not indicate, however, whether Wisconsin evidentiary rules require application of the law of the jurisdiction where communications took place in addressing privilege/confidentiality issues. But regardless whether the Wisconsin court intends to apply Arizona law, and regardless whether Wisconsin law regarding patient/client privilege is substantially similar to Arizona law, in my view, the documents memorializing communications that took place in Arizona are subject to Arizona law, which should be interpreted by Arizona courts.
¶ 57 Furthermore, leaving to a foreign jurisdiction the decision whether and how to apply Arizona privilege and confidentiality concerns places Arizona patients and treating professionals in an untenable position in which there is uncertainty as to what types of communications are protected from disclosure. Patients and treating professionals who engage in communications in Arizona should not be required to know the laws and rules regarding disclosure of confidential information in jurisdictions outside Arizona. See Restatement (Second) of Conflict of Laws § 139(2) emt. d (1971) (courts should consider “fairness to the parties” — particularly reliance on local privilege or strict confi*98dence — in determining whether law of the state where the communication took place should trump forum law). Leaving unanswered the question of what law governs the scope of confidentiality is unfair to patients and treating professionals — and could in fact discourage patients from seeking counseling. State v. Wilson, 200 Ariz. 390, 393, ¶ 5, 26 P.3d 1161, 1164 (App.2001) (noting that a major purpose behind the Arizona Legislature’s enactments furthering patient privacy and extending testimonial privileges to written medical records is to “encourag[e] full and frank disclosure of medical history and symptoms by a patient to his doctor”).
¶58 Finally, there is no inherent unfairness in having an Arizona court review documents relating to Arizona communications for privilege and confidentiality concerns under Arizona law before ordering disclosure of the documents to another jurisdiction. Significantly, the communications at issue would have remained private but for a provision in Arizona law (A.R.S. § 13-3620) that imposes a duty on certain categories of individuals (including mental health professionals) to immediately report to law enforcement instances of child abuse of which they become aware. But that provision does not eliminate other privilege and confidentiality concerns that may require that information in records detailing alleged child abuse be redacted before the records are disseminated or otherwise made public. See Wilson, 200 Ariz. at 395, ¶ 11, 26 P.3d at 1166 (declining to carve out a broad “crime-fraud exception” to a defendant’s right to assert the physician-patient privilege); Benton v. Superior Court, 182 Ariz. 466, 468, 897 P.2d 1352, 1354 (App. 1994) (holding that before medical records may be disclosed without the patient’s consent in a criminal case, the court must balance “the public’s interest in protecting victims” with “the privacy interest reflected in the physician-patient privilege”). In sum, when Arizona law is used to obtain otherwise confidential information, the parameters set forth under Arizona law for disclosure of that confidential information should also be applied.
¶ 59 In my view, the request for disclosure of documents reflecting communications that took place in Arizona should be treated the same as if the request were made by Arizona prosecutors seeking disclosure of documents in an Arizona case. I would thus accept jurisdiction and reverse the superior court’s finding that the court is not required to undertake a privilege/confidentiality review before ordering that the documents at issue be disclosed for use in a Wisconsin prosecution.

. The Arizona Supreme Court also quoted this court’s order declining jurisdiction, which noted that, although the Navajo Nation might not have initially been an intended participant in the Uniform Act, "a majority of this court considers the Navajo Tribal Courts to now provide those safeguards and procedures recognized by courts of other states, including the constitutional protection against self-incrimination and the statutory privilege associated with attomey/account-ant/client communication.” Tracy, 168 Ariz. at 27, 810 P.2d at 1034 (citation omitted).